THE THIRTEENTH COURT OF APPEALS

                                       13-20-00277-CV


                        In re The Commitment of Hal Vernon Parfait


                                     On Appeal from the
                        272nd District Court of Brazos County, Texas
                         Trial Court Cause No. 19-003189-CV-272


                                        JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court be affirmed. The Court orders the

judgment of the trial court AFFIRMED. No costs are assessed as appellant filed an

affidavit of inability to pay costs.

       We further order this decision certified below for observance.

August 31, 2021